PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/325,060
Filing Date: 12 Feb 2019
Appellant(s): Nokia Solutions and Networks Oy



__________________
2/12/19
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/7/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/26/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-9, 11-17, and 19-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 1-9, 11-17, and 19-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Claim(s) 12-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US 20170141903 A1).
Claims 1, 9, 11, and 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170141903 A1) in view of Kitamura (US 20190181986 A1).
Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170141903 A1) in view of Kitamura (US 20190181986 A1) and further in view of Liu (US 20180262377 A1).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170141903 A1) in view of Kitamura (US 20190181986 A1) and further in view of Khosravirad (US 20190165893 A1).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20170141903 A1) in view of Khosravirad (US 20190165893 A1).



WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: 
In the final rejection, parts of the 35 U.S.C. 103 rejections to claims 10 and 18 were mistakenly maintained from the previous office action. These rejections have been withdrawn because these claims have been cancelled by applicant.

(2) Response to Argument
The rejection of claims 1-9, 11-17, and 19-22 under 35 U.S.C. 112(a) should be maintained. 
The issue is whether or not the specification as originally filed provides support for the feature “wherein m is the number of acknowledgement bits greater than 2.”
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of MPEP 2163.06 (I.):
If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Regarding independent claims 1, 12, and 19-22, the applicant argues on pages 6-7 that support for the feature is found in original claim 10 and on page 15, line 27, to page 16, line 7, of the specification as filed. Claim 10 as originally filed recites “wherein m is the number of acknowledgement bits” but does not recite “greater than 2” and thus does not provide support for the instant limitation. The portion of the specification cited by applicant has an example where m is equal to 9. On page 7 of applicant’s arguments the applicant argues that because m is the number of available feedback bits for ACK/NACK and because in the example m=9 which is greater than 2, this supports the cited feature of the instant claim. 
The examiner respectfully disagrees. Applicant’s arguments are directed towards a feature completely separate from the feature contained within the language of the claims. The portion of the specification cited by applicant supports m being greater than 2. However, this is not the feature contained within the claims. Any reasonable interpretation of the language “wherein m is the number of acknowledgement bits greater than 2” would apply the “greater than 2” modifier to “acknowledgement bits” and not “m.” Thus, in order for the specification to support the language of the claim the specification would have to provide support for acknowledgement bits being greater than 2. The specification does not support this, and thus the cited feature constitutes new matter.
Therefore, the examiner respectfully requests that the board affirm the 35 U.S.C. 112(a) rejection of claims 1-9, 11-17, and 19-22 for at least the reasons provided above. 

The rejection of claims 1-9, 11-17, and 19-22 under 35 U.S.C. 112(b) should be maintained. 
The issue is whether or not “wherein m is the number of acknowledgement bits greater than 2”, “L is the floor to the quotient of the number of the plurality of code blocks, and r is the remainder”, or “the number of code blocks in each group differs by 1” are indefinite.
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of MPEP 2111.01 (II.):
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)
The following is a quotation of MPEP 2111.01 (IV.):
The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.
The following is a quotation of MPEP 2173.05(e):
Inherent components of elements recited have antecedent basis in the recitation of the components themselves. For example, the limitation "the outer surface of said sphere" would not require an antecedent recitation that the sphere has an outer surface. See Bose Corp. v. JBL, Inc., 274 F.3d 1354, 1359, 61 USPQ2d 1216, 1218-19 (Fed. Cir 2001)
Regarding claims 1, 12, and 19-22, as discussed in the previous section applicant argues that the language “wherein m is the number of acknowledgement bits greater than 2” should be interpreted such that “greater than 2” is applied to “m” and thus that the claim is clear. The examiner respectfully disagrees. This is not how the language of the claim would be interpreted under the ordinary and customary meaning in the art, nor does the specification clearly set forth a special definition for the language used. Thus, the language of the claim does not particularly point out and distinctly claim the subject matter of the invention, and thus the claim is indefinite.
Regarding claims 1, 12, and 19-22, applicant also argues on pages 6-7 that the portion of the specification cited by applicant discloses that the quotient of the code block number and the ACK/NACK bit number for the transmit block is denoted as L and thus that the claim is clear. The examiner respectfully disagrees. The claims merely recite “L is the floor to the quotient of the number of the plurality of code blocks.” That the quotient involves the ACK/NACK bit number is not included in the language of the claims and to interpret the language of the claim as such would be an improper importation of limitations from the specification into the claim. Thus, the claim should only be interpreted such that “the quotient” is only of “the number of the plurality of code blocks.” Furthermore, while a quotient is an inherent component to a set of two numbers, a quotient is not a value that one of ordinary skill in the art based on the ordinary and customary meaning of the term would consider inherent to a single number, and thus the term “the quotient” lacks antecedent basis. Thus, the language of the claim does not particularly point out and distinctly claim the subject matter of the invention, and thus the claim is indefinite.
Regarding claims 9 and 15 applicant argues on pages 7 that the language “the number of code blocks in each group differs by 1” is clear and understandable by one of ordinary skill in the art. The examiner respectfully disagrees. There are at least two distinct ways that one of ordinary skill in the art may reasonably interpret this limitation. The first is that the maximum difference between the number of code blocks in each group is 1. For example, the set (1, 1, 2, 2) would satisfy this. The other is that the number of code blocks in each group differs by 1 from a central point. For example, the set (1, 1, 3, 3) would satisfy this but (1, 1, 2, 2) or (1, 2, 3, 1) would not. The specification does not make clear how the language of the claim is meant to be interpreted. Thus, the language of the claim does not particularly point out and distinctly claim the subject matter of the invention, and thus the claim is indefinite.
Therefore, the examiner respectfully requests that the board affirm the 35 U.S.C. 112(b) rejection of claims 1-9, 11-17, and 19-22 for at least the reasons provided above.

The rejection of claims 16 under 35 U.S.C. 112(d) should be maintained. 
The applicant has made no argument regarding the 35 U.S.C. 112(d) rejection of claim 16. Therefore, the examiner respectfully requests that the board affirm the 35 U.S.C. 112(d) rejection of claims 16 for at least the reasons provided on page 5 of the final rejection dated 4/25/22.

The rejection of claims 12, 13, 15, and 16 under 35 U.S.C. 102(a)(2) should be maintained. 
	The issue is whether Xu teaches all the features of the instant claims, and more specifically if Xu teaches the limitation “wherein m-r code block groups comprise L number of code blocks and r code block groups have L+1 code blocks, wherein m is the number of acknowledgement bits greater than 2, L is the floor to the quotient of the number of the plurality of code blocks, and r is the remainder.”
The following is a quotation of the first paragraph of 35 U.S.C. 102(a)(2):
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of MPEP 2131:
A claimed invention may be rejected under 35 U.S.C. 102 when the invention is anticipated (or is "not novel") over a disclosure that is available as prior art. To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.
The applicant argues that Xu does not teach the features of claim 12 because there is no specific mention in Xu of the floor to the quotient of the number of the plurality of code blocks (L) nor the relationship between L and the number of code blocks in a code block group. Applicant states that this is within the context that the quotient of the code block number and the ACK/NACK bit number for this transmit block is denoted as L.
The examiner respectfully disagrees. Firstly, the examiner notes that in the instant claims the relevant limitations do not recite any sort of steps or operations that are performed. The instant limitation has no recitation of a determination or selection. Rather, the limitation merely recites the relationship between various values. As such, the claim language does not require that any operations be performed with those values, but rather simply the existence of an embodiment where the relationship between values in the instant claims exists.
Secondly, as discussed in the section regarding the 35 U.S.C. 112(b) rejection, the language of the claim does not recite that the quotient of the code block number and the ACK/NACK bit number for this transmit block is denoted as L. Rather, the language of the claim merely recites “L is the floor to the quotient of the number of the plurality of code blocks, and r is the remainder.” As such what the number of the plurality of code blocks is divided by is left ambiguous and thus may be interpreted broadly. However, for the sake of argument the examiner will proceed with the ACK/NACK bit number serving as the dividend as applicant seems to have intended. The examiner also notes that the examiner disagrees with the applicant’s use of the language “wherein m is the number of acknowledgement bits greater than 2” as discussed earlier in the sections regarding 35 U.S.C. 112(a) and 35 U.S.C. 112(b), but will use the applicant’s intended meaning of this limitation for the sake of argument.
Now look to the embodiment in paragraph 196 of Xu. In this embodiment of Xu, the number of code blocks is 7 (“it is assumed that the transport block has M=7 code blocks”). The ACK acknowledgement information in this embodiment of Xu is represented by 3 bits (“the ACK acknowledgment information is represented by 3 bits”), and thus the number of acknowledgement bits in the instant claim is equal to 3. This number is greater than 2, and thus this means that m in the instant claim is equal to 3. The quotient of the number of the plurality of code blocks and the ACK/NACK bit number is thus 7/3=2+1/3, and thus the floor to the quotient of the number of the plurality of code blocks is 2 and the remainder is 1. Thus, L in the instant claim is equal to 2 and r in the instant claim is equal to 1. The language of the instant claim requires that there be m-r code block groups that comprise L number of code blocks, and thus as m-r=3-1=2 and L=2, there should be two code block groups that contain two blocks per group. The language of the instant claim also requires that there be r code block groups that contain L+1 code blocks, and thus as r=1 and L+1=2+1=3, there should be one code block group that contains three code blocks. This corresponds exactly to the cited embodiment in paragraph 196 of Xu (“The first 3 code blocks constitute a first code block set, the subsequent 2 code blocks constitute a second code block set, and final 2 code blocks constitute a third code block set”). Thus, the embodiment in paragraph 196 of Xu fully discloses this limitation of the claims, and thus Xu fully anticipates all the limitations of the claim.
The examiner notes that if the limitation “wherein m is the number of acknowledgement bits greater than 2” were to be interpreted more broadly than applicant intended then the embodiment in paragraph 195 of Xu also teaches all the features of this limitation through similar reasoning.
Therefore, the examiner respectfully requests that the board affirm the 35 U.S.C. 102(a)(2) rejection of claims 12, 13, 15, and 16 for at least the reasons provided above.

The rejection of claims 1, 9, 11, and 17, and 19-22 under 35 U.S.C. 103 should be maintained.
	The issue is whether Xu in view of Kitamura render obvious all the features of the instant claims, and more specifically if Xu teaches the limitation “wherein m-r code block groups comprise L number of code blocks and r code block groups have L+1 code blocks, wherein m is the number of acknowledgement bits greater than 2, L is the floor to the quotient of the number of the plurality of code blocks, and r is the remainder.”
The following is a quotation of the first paragraph of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The applicant argues that Xu in view of Kitamura do not teach the features of claim 1 because there is no specific mention in Xu of the floor to the quotient of the number of the plurality of code blocks (L) nor the relationship between L and the number of code blocks in a code block group. This argument is substantially similar to the argument regarding the 35 U.S.C. 102(a)(2) rejection of claims 12, 13, 15, and 16 as discussed previously, and is disagreed with for similar reasons. Applicant’s only argument regarding the secondary reference is that it does not remedy the deficiencies of Xu, however the examiner disagrees that there are deficiencies in Xu and thus the argument is not applicable. Applicant’s arguments regarding claims 19 and 20 are based on their similarity to claim 1 and are respectfully disagreed with for similar reasons.
Therefore, the examiner respectfully requests that the board affirm the 35 U.S.C. 103 rejection of claims 1, 9, 11, and 17, and 19-22 for at least the reasons provided above.

The rejection of claims 2-8 and 14 under 35 U.S.C. 103 should be maintained. 
The applicant has made no argument regarding the 35 U.S.C. 103 rejection of claims 2-8 and 14. Therefore, the examiner respectfully requests that the board affirm the 35 U.S.C. 103 rejection of claims 2-8 and 14.



(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAAD KHAWAR/Primary Examiner, Art Unit 2412                                                                                                                                                                                                        

Conferees:
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412    

                                                                                                                                                                                                    /CHUONG T HO/Primary Examiner, Art Unit 2412                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.